Citation Nr: 1024172	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  07-25 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from December 1951 to April 
1979.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, that denied the Veteran's claim.  In April 2010, 
the Veteran testified before the Board at a hearing held at 
the RO.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claim requires additional 
development.

It appears to the Board that additional treatment records may 
be outstanding.  The most recent VA medical records in the 
claims file are dated in August 2005.  To aid in 
adjudication, any subsequent VA medical records should be 
obtained.  In addition, in January 2008 the Veteran indicated 
that he would submit records from his primary care physician 
at the Air Force Academy in support of his claim and that he 
had an upcoming appointment scheduled in February 2008.  
However, a review of the claims file reflects that additional 
Air Force Academy treatment records have not been obtained or 
associated with the claims file.  On remand, the Veteran 
should be asked to submit those treatment records or a 
release so that VA can attempt to obtain them.

In January 2006, the Veteran filed a claim of entitlement to 
a TDIU rating.  Total disability will be considered to exist 
where there is impairment of mind or body sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2009).  
Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16 (2009).  If the 
schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19 
(2009).  Factors to be considered are the Veteran's 
education, employment history, and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

The Veteran has been assigned a 30 percent rating for a 
hiatal hernia with esophageal stricture; 20 percent ratings 
for degenerative arthritis of the left foot and ankle, and 
diabetes mellitus; 10 percent ratings for peripheral 
neuropathy of the left and right leg; and 0 percent ratings 
for a bilateral inguinal hernia and erectile dysfunction.  
The combined disability rating is 70 percent.  38 C.F.R. 
§ 4.25, Table I, Combined Ratings Table (2009).

On VA examination in March 2006, a VA examiner opined that 
the Veteran's service-connected disabilities did not preclude 
him from sedentary employment.  However, in April 2010, the 
Veteran testified that his condition had deteriorated since 
the March 2006 VA examination.  VA's duty to assist includes 
the conduct of a thorough and comprehensive medical 
examination. Robinette v. Brown, 8 Vet. App. 69 (1995).  When 
available evidence is too old for an adequate evaluation of 
the veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281 (1993).  The Veteran's last VA examination is 
somewhat stale.  In addition, because updated VA and private 
treatment records have been requested and the Veteran 
testified that his condition has worsened since the March 
2006 VA examination, the prudent and thorough course of 
action is to afford the Veteran another examination to 
ascertain the impact of his service-connected disabilities on 
his unemployability.  The examiner on remand should 
specifically reconcile the opinion with the March 2006 VA 
opinion and any other opinions of record.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  Expedited handling 
is requested.

1.  Ask the Veteran to provide updated 
medical records from the Air Force 
Academy, to include any February 2008 
report and opinion in support of his 
claim, or to provide a release so that VA 
may attempt to obtain those records.

2.  Obtain the Veteran's VA treatment 
records dated since August 2005.

3.  Schedule a VA examination to ascertain 
the impact of the Veteran's service-
connected disabilities on his 
unemployability.  The claims folder should 
be reviewed and that review should be 
indicated in the examination report.  The 
examiner should specifically attempt to 
reconcile and discuss the opinion with all 
other opinions of record, including the 
March 2006 VA opinion.  The examiner must 
evaluate and discuss the effect of all of 
the Veteran's service-connected 
disabilities on the Veteran's 
employability.  The examiner should opine 
as to whether it is at least as likely as 
not (50 percent or more probability) that 
the Veteran's service-connected 
disabilities (hiatal hernia with 
esophageal stricture; degenerative 
arthritis of the left foot and ankle, 
diabetes mellitus; peripheral neuropathy 
of the lower extremities; bilateral 
inguinal hernia; and erectile 
dysfunction), without consideration of 
nonservice-connected disabilities, render 
him unable to secure or follow a 
substantially gainful occupation.  The 
rationale for any opinion should be 
provided.

4.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

